Name: Commission Regulation (EEC) No 3001/89 of 5 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 89 Official Journal of the European Communities No L 290/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3001/89 of 5 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/ 85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 (3) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ( 5), as last amended by Regu ­ lation (EEC) No 3005 /89 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1876/89 (7), as last amended by Regulation (EEC) No 2900/89 (8); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 27 September to 3 October 1989 for the Greek drachma, the pound sterling, the Spanish peseta, the Portuguese escudo and the Italian lira tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153 / 85, the monetary compensatory amounts for Greece should be adjusted for the sectors concerned ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and to an adjustment of the agricultural conversion rates for the United Kingdom for the pigmeat sector ; whereas these spot market rates lead , pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain and, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts for Portugal for the sugar sector ; whereas, the monetary gap for all sectors due to the variation in the Italian lira over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas, however, the conversion rates for the Italian lira laid down pursuant to Article 3a of Commission Regulation (EEC) No 3152/85 (9), as last amended by Regulation (EEC) No 2300/89 (10), should be updated, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : . 1 . The column 'Greece' in Parts 1 , 3 , 4, 5 , 6 , 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'United Kingdom' in Parts 1 , 3 , 4 , 5 , 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto . 3 . The column 'Spain' in Parts 1 , 3 , 4, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 4 . The column 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto . 5 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 9 October 1989 . (') OJ No L 164 , 24. 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1987 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . (4) OJ No L 220, 29. 7 . 1989, p. 9 . (5) OJ No L 164, 24 . 6 . 1985 , p. 11 . (6) OJ No L 288 , 6 . 10 . 1989, p. 8 . O OJ No L 188 , 1 . 7 . 1989, p . 1 . (!) OJ No L 283, 2 . 10 . 1989, p . 1 . O OJ No L 310 , 21 . 11 . 1985 , p . 1 . O OJ No L 220, 29. 7 . 1989, p . 8 . No L 290/2 Official Journal of the European Communities 9 . 10 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1989 . For the Commission : Ray MAC SHARRY Member ofthe Commission 9 . 10 . 89 Official Journal of the European Communities No L 290/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg . Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lk FF Dr £ Ir Esc 1 000 kg - 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 769,72 769,72 954,40 954,40 769,72 769,72 731,24 731,24 731,24 701,99 701,99 769,72 769,72 731,24 731,24 933,20 879,32 1 077,61 346,38 745,87 716,03 745,87 745,87 1 193,94 1 007,85 982,79 1 116,10 1 116,10 1 116,10 785,12 745,87 1 023,74 745,87 745,87 785,12 745,87 745,87 . 8,583 8,583 12,488 12,488 8,583 8,583 8,154 8,154 . 8,154 7,827 7,827 8,583 8,583 8,154 8,154 10,405 9,805 12,016 3,862 8,317 7,984 " 8,317 8,317 16,174 ¢ 11,238 10,958 12,445 12,445 12,445 8,754 8,317 11,415 8,317 8,317 8,754 8,317 8,317 1 537,6 1 537,6 2 237,3 2 237,3 1 537,6 1 537,6 1 460,8 1 460,8 1 460,8 1 402,3 1 402,3 1 537,6 1 537,6 1 460,8 1 460,8 1 864,2 1 756,6 2 152,7 691,9 1 490,0 1 430,4 1 490,0 1 490,0 2 897,7 2 013,3 1 963,3 2 229,6 2 229,6 2 229,6 1 568,4 1 490,0 2 045,1 1 490,0 1 490,0 1 568,4 1 490,0 1 490,0 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 290/4 Official Journal of the European Communities 9 . 10 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  1 000 kg  7285 7286 11-1 11-1 11-1 11-1 7285 7286 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 2000 1108 11 00 716,03 785,12 745,87 745,87 745,87 1 023,74 716,03 1 263,58 785,12 745,87 846,70 745,87 745,87 745,87 1 023,74 1 169,99 745,87 716,03 982,79 716,03 716,03 785,12 785,12 785,12 745,87 745,87 785,12 745,87 745,87 745,87 « 785,12 745,87 785,12 745,87 745,87 745,87 577,29 230,92 1 370,11 1 023,73 1 301,61 * 972,55 1 133,42 1 300,84 1 300,84 7,984 8,754 8,317 8,317 8,317 11,415 7,984 14,089 8,754 8,317 9,441 8,317 8,317 8,317 11,415 13,046 8,317 7,984 10,958 7,984 7,984 8,754 8,754 8,754 8,317 8,317 8,754 8,317 8,317 8,317 8,754 8,317 8,754 8,317 8,317 8,317 . 6,437 2,575 15,277 11,415 14,513 10,844 12,638 14,505 14,505 1 430,4 1 568,4 1 490,0 1 490,0 1 490,0 2 045,1 1 430,4 4 2 524,2 1 568,4 1 490,0 1 691,4 1 490,0 1 490,0 1 490,0 2 045,1 2 337,2 1 490,0 1 430,4 1 963,3 1 430,4 1 430,4 1 568,4 1 568,4 1 568,4 1 490,0 1 490,0 1 568,4 1 490,0 1 490,0 1 490,0 1 568,4 1 490,0 1 568,4 1 490,0 1 490,0 1 490,0 1 153,2 461,3 2 737,0 2 045,0 2 600,1 1 942,8 2 264,2 2 598,6 2 598,6 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7294 7295 O 9 . 10 . 89 Official Journal of the European Communities No L 290/5 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France .Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir! Esc  1 000 kg  7294 7295 7296 7297 7294 7295 7294 7295 11-5 11-5 11-6 11-6 11-5 11-5 , 11-5 11-5 17-9 17-9 7318 7318 7622 7623 23-1 23-1 1108 1200 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 o 0 C) o o O 00 oo oo oo OO 00 00 00 00 oo oo oo o 0 00 oo 00 1 162,28 1 162,28 1 162,28 1 162,28 1 162,28 , 1 162,28 1 162,28 1 162,28 1 770,37 1 516,36 1 162,28 1 162,28 1162,28 1 585,63 1 108,40 1 162,28 317,90 658,50 317,90 658,50 317,90 681,21 317,90 v 681,21 1 539,45 92,37 1 312,84 2 625,68 2 060,61 4 121,23 92,37 1 405,21 2 718,05 92,37 2 152,98 4 213,60 292,50 1 312,84 2 625,68 12,960 12,960 12,960 12,960 12,960 12,960 12,960 12,960 19,740 16,908 12,960 12,960 12,960 17,680 12,359 12,960 3,545 7,342 3,545 7,342 3,545 7,596 3,545 ' 7,596 17,165 1,030 9,976 19,952 15,658 31,316 1,030 11,006 20,982 1,030 16,688 32,346 3,261 9,976 19,952 2 321,8 2 321,8 2 321,8 2 321,8 2 321,8 2 321,8 2 321,8 2 321,8 3 536,5 3 029,1 2 321,8 2 321,8 2 321,8 3 167,5 2 214,2 2 321,8 635,0 1 315,4 635,0 1 315,4 635,0 1 360,8 635,0 1 360,8 3 075,3 184,5 7 578,0 15 156,0 1 1 894,3 23 788,5 184,5 7 762,5 15 340,5 184,5 12 078,8 23 973,0 584,3 7 578,0 15 156,0 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 9 . 10 . 89No L 290/6 Official Journal of the European Communities Negative Denmark Italy France Greece Ireland Portugal CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 1 000 kg  2309 10 33 15,658 31,316 3,261 13,237 23,213 3,261 18,919 34,577 6,437 9,976 19,952 2309 10 51 2309 10 53 ||\ I Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-1 1 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 7549 00 00 oo oo oo oo oo 00 00 0 0 00 00 00 oo 00 oo oo oo oo 00 oo oo 0 o 00 00 00 00 oo 00 00 00 oo oo oo 00 0 0 oo 00 00 oo 00 00 2 060,61 4 121,23 292,50 1 605,34 2918,18 292,50 2 353,11 4 413,73 577,29 1 312,84 2 625,68 2 060,61 4 121,23 577,29 1 890,13 3 202,97 577,29 2 637,90 4 698,52 92,37 1 312,84 2 625,68 2 060,61 4 121,23 92,37 1 405,21 2 718,05 92,37 2 152,98 4 213,60 292,50 1 312,84 2 625,68 2 060,61 4 121,23 15,658 31,316 6,437 16,413 26,389 6,437 22,095 37,753 1,030 9,976 19,952 11 894,3 23 788,5 584,3 8 162,3 . 15 740,3 584,3 12 478,6 24 372,8 1 153,2 7 578,0 15 156,0 11 894,3 23 788,5 1 153,2 8 731,2 16 309,2 1 153,2 13 047,5 24 941,7 184,5 7 578,0 15 156,0 11 894,3 23 788,5 184,5 7 762,5 15 340,5 184,5 12 078,8 . 23 973,0 584,3 7 578,0 15 156,0 11 894,3 23 788,5 2309 90 31 2309 90 33 15,658 31,316 1,030 11,006 20,982 1,030 16,688 32,346 2309 90 41 2309 90 43 3,261 9,976 19,952 15,658 11 9 . 10 . 89 ^Official Journal of the European Communities No L 290/7 Positive Negative Germany Nether ­ lands Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  1 000 kg  2309 90 43 292,50 1 605,34 2 918,18 292,50 2 353,11 4 413,73 3,261 13,237 .23,213 3,261 18,919 34,577 2309 90 51 2309 90 53 577,29 6,437 1 312,84 9,976 2 625,68 19,952 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO oo OO oo o o oo oo 00 oo oo 00 00 00 oo oo 00 oo 584,3 8 162,3 15 740,3 584,3 12 478,6 24 372,8 1 153,2 7 578,0 15 156,0 1 1 894,3 23 788,5 1 153,2 8 731,2 16 309,2 1 153,2 13 047,5 24 941,7 2 060,61 4 121,23 577,29 1 890,13 3 202,97 577,29 2 637,90 4 698,52 15,658 31,316 6,437 16,413 26,389 6,437 22,095 37,753 (') "When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 290/ 8 Official Journal of the European Communities 9. 10 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code  100 kg live weight  O C) C1) o 902,57 902,57 902,57 902,57 902,57 3,488 3,488 3,488 3,488 3,488 5 209,8 5 209,8 5 209,8 5 209,8 5 209,8  100 kg net weight  O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 -20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 1 714,89 1 714,89 1 714,89 1 714,89 1 371,91 1 371,91 2 057,87 2 057,87 1 371,91 2 346,69 1 525,35 1 525,35 244,06 244,06 1 220,28 381,34 381,34 1 906,69 1 220,28 1 906,69 1 906,69 381,34 1 906,69 2 346,69 1 906,69 1 371,91 1.958,59 1 958,59 1 958,59 1 958,59 1 173,35 785,24 785,24 6,628 6,628 6,628 6,628 5,302 5,302 7,954 7,954 5,302 9,070 5,895 5,895 0,943 0,943 4,716 1,474 1,474 7,369 4,716 7,369 7,369 1,474 7,369 9,070 7,369 5,302 7,570 7,570 7,570 7,570 4,535 3,035 3,035 9 898,7 9 898,7 9 898,7 9 898,7 7 919,0 7 919,0 11 878,4 11 878,4 7 919,0 . 13 545,6 8 804,6 8 804,6 1 408,7 1 408,7 7 043,7 2 201,2 2 201,2 11 005,8 7 043,7 11 005,8 11 005,8 2 201,2 11 005,8 13 545,6 11 005,8 7 919,0 11 305,4 11 305,4 11 305,4 11 305,4 6 772,8 4 532,6 4 532,6 O O o OO o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 9 . 10 . 89 Official Journal of the European Communities No L 290/9 (l) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 290/ 10 Official Journal of the European Communities 9 . 10 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33  100 pieces  0,155 0,452 0,155  100 kg  0,674 1,096 1,039 0,741 1,083 0,847 0,963 1,049 1,058 1,160 1,290 1,566 1,740 1,484 1,623 1,547 0,963 1,049 1,058 1,160 1,566 1,740 1,484 1,623 1,547 2,853 1,154 0,878 0,608 1,588 1,492 2,703 0,608 2,222 1,276 15,4 45,1 15.4 67,1 109.2 103,5 73.8 107,9 84,3 95.9 104,5 105.4 115,5 128,5 156.0 173.3 147,9 161,7 154.1 95,9 104,5 105.4 115,5 156.0 173,3 147,9 161,7 154.1 284.2 114,9 87.5 60.6 158.2 148.6 269.3 60,6 221.4 127,1 9 . 10 . 89 Official Journal of the European Communities No L 290/ 11 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0,878 0,608 1,693 0,794 1,428 2,703 0,608 3,409 2,853 1,914 1,785 1.702 0,878 0,608 2,435 1,588 2,354 1,492 2,232 2.703 0,608 2,853 1,154 0,878 0,608 1,588 1,492 2,703 0,608 2,222 1,276 0,878 0,608 1,693 0,794 1,428 2,703 0,608 3,409 2,853 1,914 1,785 1,702 0,878 0,608 87.5 60.6 168,7 79,1 142,3 269.3 60,6 339.6 284,2 190.7 177,9 169,6 87.5 60.6 242,6 158.2 234.5 148.6 222.4 269.3 60,6 284,2 114,9 87.5 60.6 158.2 148.6 269.3 60,6 221.4 127.1 87.5 60.6 168.7 79,1 142,3 269,3 60,6 339.6 284.2 190.7 177,9 169,6 87.5 60.6 No L 290/ 12 Official Journal of the European Communities 9 . 10 . 89 Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg   100 pieces  100 kg ­ 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 2,435 1,588 2,354 1,492 2,232 2,703 0,608 1,351 0,323 0,111 0,976 4,569 1,992 2,128 4,413 1,133 2,116 2,973 2,849 2,973 3,964 0,537 3,964 0,537 242,6 158.2 234.5 148.6 222,4 269.3 60,6 134,6 32.2 11,0 97.3 455,2 198.4 212,0 439,6 112,8 210,8 296,2 283,9 296,2 394,9 53,5 394,9 53,5 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 9 . 10 . 89 Official Journal of the European Communities No L 290/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + e a + e0401 0402 10 11 0402 10 19 7,829 5,128 a+e 5 947,1 3 895,4 1 303,06 674,98 1 303,06 d + f d + f a + c 674,98 0402 10 91 0402 10 99 0402 21 11 0402 21 17 7,829 d + f d + f a + c 5,128 a + c a + c a+c a + c a + c + f 5 947,1 d + f d + f a + c 3 895,4 a + c a + c a+c a+c a+c + f a + c a + c a + c a + c a+c + f 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 a + c a+c+f a + c a + c a + c a + c + f a+c+f a+c+f 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a + c a+c+f a + c a + c a+c a+c+f a+c+f a + c+f 5,128 a+ c a + c+f a+c a+c a+c a+c + f a + c+f a+c + f 3 895,4 674,98 1 303,06 7,829 5,128 5 947,1 3 895,40403 90 13 674,98 a + c a + c d+f a+c + f a+c+f a + c a + c a + c a+c+f a+c+f a+c+f a+c a + c d+f a+c+f a + c + f a+c a + c a + c a + c+f a+c + f a+c+f a+c a+c d + f a + c + f a+c + f a+c a+ c a + c a+c + f a+c + f a + c + f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 No L 290/ 14 Official Journal of the European Communities 9 . 10 . 89 Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl ¢ F1 £ EscDM Pta  100 kg ¢ a + c a+c a+c a + c a + c a + c a + c+f a + c+f a + c+f a + c+f a + c+f a + c+f 5 003,9 5 129,0 5 194,4 a + c a + c a + c a + c a + c a + c a+c + f a + c + f a+c + f a+c + f a + c+f a+c+f 6,587 6,752 6,838 7,009 8,594 8,809 13,201 13,531 a + c a + c a + c a+c a+c a + c a + c+f a + c+f a + c+f a+c+f a + c+f a + c+f 865,47 887,11 898,97 . 921,45 1 131,62 1 159,92 1 861,22 1 907,76 b x coef 5 324,3 6 528,1 6 691,3 10 027,8 10 278,5 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 . 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 D4-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b x coef b x coef b x coef bb b x coef b 1 677,82 1 786,86 1 153,50 1 403,28 524,32 715,27 9,735 11,198 6,693 8,772 3,042 4,455 7 394,7 8 506,0 5 083,9 6 663,2 2 310,9 3 384,3 1 786,86 1 403,28 715,27 11,198 8,772 4,455 8 506,0 6 663,2 3 384,3 1 786,86 2 450,97 11,198 15,165 8 506,0 11 519,9 640,69 937,11 1 359,96 4,028 5,909 8,601 3 059,7 4 489,0 6 533,6 9. 10 . 89 Official Journal of the European Communities No L 290/ 15 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  10,200 4,028 5,909 8,601 8,601 10,200 10,200 10,610 8,772 7 748,1 3 059,7 4 489,0 6 533,6 6 533,6 7 748,1 7 748,1 8 059,5 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 9 956,8 9 956,8 6 663,2 9 956,8 Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 1 612,78 640,69 937,11 1 359,96 1 359,96 1 612,78 1 612,78 1 675,23 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 2 088,22 2 088,22 1 403,28 2 088,22 1 900,46 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 9,735 11,198 6,693 8,772 13,107 13,107 8,772 13,107 12,019 9 130,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 V,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 7 394,7 No L 290/ 16 Official Journal of the European Communities 9. 10 . 89 \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Table Additionalcode  100 kg  11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 15,165 9,735 11,198 6,693 8,772 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 2 450,97 1 677,82 1 786,86 1 153,50 1 403,28 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 11 519,9 7 394,7 8 506,0 5 083,9 6 663,2 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 9 . 10. 89 Official Journal of the European Communities No L 290/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium// Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 1 677,82 1 786,86 1 153,50 1 403,28 ¢ 1 677,82 1 786,86 1 153,50 ¢ 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 1 677,82 1 786,86 1 153,50 1 403,28 524,32 715,27 524,32 715,27 1 786,86 1 403,28 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735' 11,198 6,693 8,772 9,735 11,198 6,693 8,772 9,735 11,198 6,693 8,772 3,042 4,455 3,042 4,455 11,198 8,772 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 7 394,7 8 506,0 5 083,9 6 663,2 2 310,9 3 384,3 2 310,9 3 384,3 8 506,0 6 663,2 No L 290/ 18 Official Journal of the European Communities 9 . 10. 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg - Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  715,27 4,455 3 384,30406 90 97 0406 90 99 2309 10 15 2309 10 19 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 1 786,86 1 403,28 715.27 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 11,198 8,772 4,455 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 ' 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 . 1,566 3,132 4,697 5,872 6,576 7,046 0,998 8 506,0 6 663,2 3 384,3 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 2309 10 39 2309 10 59 9 . 10 . 89 Official Journal of the European Communities No L 290/ 19 Negative Denmark Italy France Greece Ireland PortugalCN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF, Dr £ Irl Esc 100 kg  2309 10 59 2309 10 70 I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 - 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 . 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410 ,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2309 90 35 2309 90 39 Official Journal of the European Communities 9 . 10 . 89No L 290/20 Negative Denmark Italy France Greece Ireland Portugal CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ­ 2309 90 39 2309 90 49 \ Positive Table Additional code Notes Germany DM Nether ­ lands F1 Spain Pta 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 131,28 262,57 393,85 492,31 551,39 590,78 206,06 412,12 618,18 772,73 865,46 927,28 2309 90 59 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 0,998 1,995 2,993 3,741 4,190 4,489 1,566 3,132 4,697 5,872 6,576 7,046 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 757,8 1 515,6 2 273,4 2 841,7 3 182,7 3 410,1 1 189,4 2 378,9 3 568,3 4 460,4 4 995,6 5 352,4 2309 90 70 9 . 10 . 89 Official Journal of the European Communities No L 290/21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland ' Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/ 100 kg product  20,903 0,147 111,9 22,783 0,162 ' 122,7 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  11,535 0,067 50,8 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  13,031 0,078 59,5 e '  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  1,049 0,006 4,6 f  °/o sucrose/ 100 kg product  3,093 0,030 5,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for ,this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 290/22 Official Journal of the European Communities 9 . 10 . 89 PART 6 SECTOR WINE Monetary compensatory amounts IIIl Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 2204 29 10 2204 29 25 2204 29 29 2204 29 35 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O O (l) 0 0 0 o 0 0 ('). 0 0 0 0 0 C) 0 C) 0 0 O 0 0 0 O 0 0 0 (') 0 0 0 0 o 0 V 175,1 175,1 7,6 175,1 7,6 122,7 122,7 7,6 122,7 7,6 175,1 7,6 175,1 7,6 122,7 7,6 122,7 7,6 7,6 175,1 175,1 175,1 175,1 7,6 175,1 7,6 122,7 122,7 7,6 122,7 7,6 175,1 175,1 7,6 175,1 ' 9 . 10 . 89 Official Journal of the European Communities No L 290/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o o o 0) 7,6 122,7 7,6 122,7 7,6 (') % vol/hl O hi No L 290/24 Official Journal of the European Communities 9 . 10 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 ¢ 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0 (') o O O O 0 O 0 O 0 0 0 0 0 0 "0 0 ¢ 261,45 261,45 261,45 ¢ 261,45 261,45 261,45 261,45 261,45 309,31 309,31 309,31 268,19 268,19 268,19 3,093 3,093 3,093 268,19 3,093 3,093 3,093 3,093 3,093 3,093 3,093 268,19 3,093 3,093 3,093 2,494 2,494 2,494 2,494 2,494 2,494 2,494 2,494 2,990 2,990 2,990 2,990 2,990 2,990 0,0299 0,0299 0,0299 2,990 0,0299 0,0299 0,0299 0,0299 0,0299 0,0299 0,0299 2,990 0,0299 0,0299 0,0299  100 kg   100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter   °/o sucrose content and 100 kg net  446,7 446,7 446,7 446,7 446,7 446,7 446,7 446,7 535,7 535,7 535,7 535,7 535,7 535,7 5,357 5,357 5,357 535,7 5,357 5,357 5,357 5,357 5,357 5,357 5,357 535,7 5,357 5,357 5,357 &gt; 82,89 82,89 82,89 82,89 82,89 82,89 82,89 82,89 104,99 104,99 104,99 107,71 107,71 107,71 1,050 1,050 1,050 107,71 1,050 1,050 1,050 1,050 1,050 1,050 1,050 107,71 1,050 1,050 1,050 9 . 10 . 89 Official Journal of the European Communities No L 290/25 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article- 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 290/26 Official Journal of the European Communities 9 . 10 . 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Spain Portugal CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg ­ 1 172,75 1 257,36 1 660,11 1 172,75 1 257,36 1 660,11 7,046 7,902 11,240 7,046 7,902 11,240 5 352,4 6 001,7 8 538,4 , 666,7 890,7 1 353,3 5 352,4 6 001,7 8 538,4 666,7 890,7 1 353,3 1 387,6 1 387,6 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 ' 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 ¢ 1704 90 71 ­ 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 » ¢ 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 9 . 10 . 89 Official Journal of the European Communities No L 290/27 Positive Negative Germany Nether ­ lands Spam United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7632 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 / 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 2,355 655,7 897,6 1 476,8 1 315,7 2 197,0 6585 7585 6586 7586 2,355 2,141 3,304495,76 7001 7002 7003 7004 7635 7636 7637 7642 2,503 Official Journal of the European Communities 9 . 10 . 89No L 290/28 Positive Negative Germany ' Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 100 kg - 617,1 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,422 3,444 2,422 3,444 2,503 617,1 2,843 509,2 2,475 2,355 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 2,197 2,735 3,489 749,3 865.0 966,3 1 062,7 1 197,7 810.1 925,8 1 027,1 1 123,5 1 258,5 879,3 995.0 1 096,3 1 192,7 954.1 1 069,8 1 171,1 2 248,0 2 363,7 2 465,0 2,537 3,075 3,829 2,358 2,923 3,461 2,130 2,776 3,341 2,959 3,605 4,170 492,56 559,37 617,83 I Official Journal of the European" Communities9 . 10 . 89 No L 290/29 CN code Table Positive  Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Additional code Notes 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 ¢7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 ' 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 ' 7091 7092 7095 7096 673,51 751,45 523.04 589.85 648,31 703,99 781,93 557.68 624,49 682,95 738,63 595.08 661,89 720,35 879,57 946,38 1 004,84 1 060,52 1 138,46 910.05 976.86 1 035,32 1 091,00 1 168,94 944.69 1 011,50 1 069,96 1 125,64 982.09 1 048,90 1 107,36 1 712,22 1 779,03 1 837,49 1 893,17 1 971,11 1 742,70 1 809,51 1 867,97 1 923,65 1 777,34 1 844,15 1 902,61 1 814,74 1 881,55 4,708 5,462 3,299 3,945 . 4,510 5,048 5,802 3,685 4,331 4,896 5,434 4,103 4,749 5,314 5,285 5,931 6,496 7,034 7,788 5,625 6,271 6,836 7,374 8,128 6,011 6,657 7,222 7,760 6,429 7,075 7,640 10,287 10,933 11,498 12,036 12,790 10,627 11,273 11,838 12,376 11,013 11,659 12,224 11,431 12,077 2 561,4 2 696,4 2 308,8 2 424,5 2 525,8 2 622,2 2 757,2 2 378,0 2 493,7 2 595,0 2 691,4 2 452,8 2 568,5 2 669,8 4 014,3 4 130,0 4 231,3 4 327,7 4 462,7 4 075,1 4 190,8 4 292,1 4 388,5 4 523,5 4 144,3 4 260,0 4 361,3 4 457,7 .4 219,1 4 334,8 4 436,1 7 814,5 7 930,2 8 031,5 8 127,9 ¢ 8262,9 7 875,3 7 991,0 8 092,3 8 188,7 7 944,5 8 060,2 8 161,5 8 019,3 8 135,0 No L 290/30 Official Journal of the European Communities 9. 10 . 89 Negative PortugalUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 100 kg  590,9 725,92,868 2,454 3,208 2,302 2,840 2,155 2,720 \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0 0 0 C) o 0) C) o 0 0 0 0 (') C) 0 0 C) C) 0 o C) 0 (') o o C) 0 C) 0 0 0 C) C) (') 0 o 0 C) 0 (') C) 0) C) 474,59 505,07 544,07 610,88 669,34 725,02 802,96 574,55 641,36 699,82 755,50 833,44 609,19 555,3 651,7 786,7 523.2 624,5 720,9 598,0 699.3 1 026,8 1 142,5 1 243,8 1 340,2 1 475,2 1 087,6 1 203,3 1 304,6 1 401,0 1 536,0 1 156,8 1 272,5 1 373,8 1 470,2 1 231,6 1 347,3 1 448,6 2 525,5 2 641,2 2 742,5 2 838,9 2 973,9 2 586,3 2 702,0 2 803,3 2 899,7 3 034,7 2 655,5 2,562 3,100 3,854 2,337 2,902 3,440 4,194 2,723 3,288 3.826 2,495 3,141 3,706 3,324 3,970 4,535 5,073 5.827 3,664 4,310 4,875 5,413 6,167 4,050 9 . 10 . 89 Official Journal of the European Communities No L 290/31 Positive Negative GN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) C) C) C) O C) o 0 o o O o o o o 0 o C) C) o o (i) o o (') o o (') C) o C) (l) C) o o o o O (l) 0 o C) O O 676,00 734,46 790,14 646,59 713,40 771,86 931,08 997,89 1 056,35 1 112,03 1 189,97 961,56 1 028,37 1 086,83 1 142,51 1 220,45 996,20 1 063,01 1 121,47 1 177,15 1 033,60 1 100,41 1 158,87 1 763,73 1 830,54 1 889,00 1 944,68 1 794,21 1 861,02 1 919,48 1 975,16 1 828,85 1 895,66 1 954,12 1 866,25 1 933,06 510,36 4,696 5,261 5,799 4,468 5,114 5,679 5,650 6,296 6,861 7,399 8,153 5,990 6,636 7,201 7,739 8,493 6,376 7,022 7,587 8,125 6,794 7,440 8,005 10,652 11,298 11,863 12,401 10,992 11,638 12,203 12,741 11,378 12,024 12,589 11,796 12,442 2,226 2,791 3,329 4,083 2,566 3,131 3,669 2 771,2 2 872,5 2 968,9 2 730,3 2 846,0 2 947,3 4 291,8 4 407,5 4 508,8 4 605,2 4 740,2 4 352,6 4 468,3 4 569,6 4 666,0 4 801,0 4 421,8 4 537,5 4 638,8 4 735,2 4 496,6 4 612,3 4 713,6 8 092,0 8 207,7 8 309,0 8 405,4 8 152,8 8 268,5 8 369,8 8 466,2 8 222,0 8 337,7 8 439,0 8 296,8 8 412,5 1 200,3 1 316,0 1 417,3 1 513,7 1 648,7 1 261,1 1 376,8 1 478,1 1 574,5 No L 290/32 Official Journal of the European Communities 9. 10 . 89 Positive Negative Additional code Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Table DM F1 Pta £ Bfrs/Lfrs Dkr Lrt FF Dr £ Irl Esc  100 kg  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 O O C) o C) C) o o o C) o o C) C) 0 C) C) C) o o o o o o o o o 0) O C) 0 o O o o O o o C) C) 0 C) (') n 540,84 497,54 479,26 1 095,85 1 162,66 1 221,12 1 276,80 1 354,74 1 126,33 1 193,14 1 251,60 1 307,28 1 385,22 1 160,97 1 227,78 1 286,24 1 341,92 1 198,37 1 265,18 1 235,79 469,17 527,63 583,31 661,25 499,65 558,11 613,79 691,73 467,48 534.29 592,75 648,43 504,88 571,69 630,15 542.30 4,423 2,306 2,952 3,517 4,055 2,724 3,370 3,935 3,140 3,786 6,653 7,299 7,864 8,402 9,156 6,993 7,639 8,204 8,742 9,496 7,379 8,025 8,590 9,128 7,797 8,443 8,213 2,529 3,175 3,740 4,278 5,032 2,869 3,515 4,080 4,618 5,372 3,255 3,901 4,466 5,004 ' 3,673 4,319 4,884 4,089 1 709,5 1 330,3 1 446,0 1 547,3 1 643,7 1 405,1 1 520,8 1 622,1 1 479,9 1 595,6 5 054,0 5 169,7 5 271,0 5 367,4 5 502,4 5 114,8 5 230,5 5 331,8 5 428,2 5 563,2 5 184,0 5 299,7 5 401,0 5 497,4 5 258,8 5 374,5 5 333,6 1 920,6 2 036,3 2 137,6 2 234,0 2 369,0 1 981,4 2 097,1 2 198,4 2 294,8 2 429,8 2 050,6 2 166,3 2 267,6 2 364,0 2 125,4 2 241,1 2 342,4 2 200,2 9 . 10 . 89 Official Journal of the European Communities No L 290/33 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/LfrsDM F1 Pta Dkr Lit FF Dr £ Irl Esc  100 kg  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 O o o. o 0) o C) o o O o o C) o C) C) 0) 0 C) ( l) C) O C) o (') o 0) 0 C) (*) o (') C) C) (') o 0 O O C) (') C) C) C) (') 609,11 1 106,01 1 172,82 1 231,28 1 286,96 1 364,90 1 136,49 1 203,30 1 261,76 1 317,44 1 395,38 1 171,13 1 237,94 1 296,40 1 352,08 1 208,53 1 275,34 1 245,95 540,67 607,48 665,94 721,62 799,56 571,15 637,96 696,42 752,10 830,04 605,79 672.60 731,06 786,74 643,19 710,00 768,46 680.61 747,42 1 115,32 1 182,13 1 240,59 1 296,27 1 374,21 1 145,80 1 212,61 1 271,07 4,735 6,757 7,403 7,968 8,506 9,260 7,097 7,743 8,308 8,846 9,600 7,483 8,129 8,694 9,232 7,901 8,547 8,317 3,398 4,044 4,609 5,147 5,901 3,738 4,384 4,949 5,487 6,241 4,124 4,770 5,335 5,873 4,542 5,188 5,753 4,958 5,604 6,851 7,497 8,062 8,600 9,354 7,191 7,837 8,402 2 315,9 5 132,0 5 247,7 5 349,0 5 445,4 5 580,4 5 192,8 5 308,5 5 409,8, 5 506,2 5 641,2 5 262,0 5 377,7 5 479,0 5 575,4 5 336,8 5 452,5 5 411,6 2 580,7 2 696,4 2 797,7 2 894,1 3 029,1 2 641,5 2 757,2 2 858,5 2 954,9 3 089,9 2 710,7 2 826,4 2 927,7 3 024,1 2 785,5 2 901,2 3 002,5 2 860,3 2 976,0 5 203,4 5 319,1 5 420,4 5 516,8 5 651,8 5 264,2 5 379,9 5 481,2 No L 290/34 Official Journal of the European Communities 9 . 10 . 89 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 (') O C) o 0 C) 0 C) C) o (') 0 0 C) (') 0 C) (') C) 0 (') (') (') 0 C) (') o 0 o (') (') C) o (') C) C) 0 C) 0 0 (') (') o (') ¢ 1 326,75 1 180,44 1 247,25 1 305,71 1 217,84 1 284,65 792,14 858,95 917,41 973,09 1 051,03 822,62 889,43 947,89 1 003,57 1081,51 857,26 924.07 982,53 1 038,21 894,66 961,47 1 019,93 932.08 998,89 1 132,24 1 199,05 1 257,51 1 313,19 1 391,13 1 162,72 1 229,53 1 287,99 1 343,67 1 197,36 1 264,17 1 322,63 1 234,76 1 301,57 1 087,14 1 153,95 1 212,41 1 268,09 1 346,03 1 117,62 8,940 7,577 8,223 8,788 7,995 8,641 4,978 5,624 6,189 6,727 7,481 5,318 5,964 6,529 7,067 7,821 . 5,704 6,350 6,915 7,453 6,122 6,768 7,333 6,538 7,184 7,021 7,667 8,232 8,770 9,524 7,361 8,007 8,572 9,110 7,747 8,393 8,958 8,165 8,811 6,888 7,534 8,099 8,637 9,391 7,228 5 577,6 5 333,4 5 449,1 5 550,4 5 408,2 5 523,9 3 781,1 3 896,8 3 998,1 4 094,5 4 229,5 3 841,9 3 957,6 4 058,9 4 155,3 4 290,3 3 911,1 4 026,8 4 128,1 4 224,5 3 985,9 4 101,6 4 202,9 4 060,7 4 176,4 5 333,3 5 449,0 5 550,3 5 646,7 5 781,7 5 394,1 5 509,8 5611,1 5 707,5 5 463,3 5 579,0 5 680,3 5 538,1 5 653,8 5 231,4 5 347,1 5 448,4 5 544,8 5 679,8 5 292,2 9 . 10 . 89 Official Journal of the European Communities No L 290/35 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 100 kg ­ 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 C) O O 0) 0 0) C) (') o O 0) (l) 0 c&gt; 0 0 o 0 C) o C) C) o C) o (') o (') C) C) o C) C) C) n 0 C) C) O C) C) ( l) 1 184,43 1 242,89 1 298,57 1 376,51 1 152,26 1 219,07 1 277,53 1 333,21 1 189,66 1 256,47 1 314,93 1 227,08 1 293,89 1 151,76 1 218,57 1 277,03 1 332,71 1 410,65 1 182,24 1 249,05 1 307,51 1 363,19 1 216,88 1 283,69 1 342,15 1 254,28 1 321,09 1 081,70 1 148,51 1 206,97 1 262,65 1 112,18 1 178,99 1 237,45 1 293,13 1 146,82 1 213,63 1 272,09 1 184,22 1 251,03 1 390,76 1 457,57 1 516,03 1 421,24 1 488,05 7,874 8,439 8,977 9,731 7,614 8,260 8,825 9,363 8,032 8,678 9,243 8,448 9,094 7,641 8,287 8,852 9,390 10,144 7,981 8,627 9,192 9,730 8,367 9,013 9,578 8,785 9,431 7,672 8,318 8,883 9,421 8,012 8,658 9,223 9,761 8,398 9,044 9,609 8,816 9,462 9,864 10,510 11,075 10,204 10,850 5 407,9 5 509,2 5 605,6 5 740,6 5 361,4 5 477,1 5 578,4 5 674,8 5 436,2 5 551,9 5 653,2 5 511,0 5 626,7 5 803,6 5 919,3 6 020,6 6 117,0 6 252,0 5 864,4 5 980,1 6 081,4 6 177,8 5 933,6 6 049,3 6 150,6 6 008,4 6 124,1 5 827,9 5 943,6 6 044,9 6 141,3 5 888,7 6 004,4 6 105,7 6 202,1 5 957,9 6 073,6 6 174,9 6 032,7 6 148,4 7 493,0 7 608,7 7 710,0 7 553,8 7 669,5 No L 290/36 Official Journal of the European Communities 9 . 10 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM F1 Pta 100 kg - C) o 0 (') (') C) o o o o o o o (') 7747 7750 7751 7760 7761 7762 7765 7766 7770 777 1 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 1 546,51 1 455,88 1 522,69 1 699,81 1 766,62 1 825,08 1 730,29 1 797,10 1 764,93 1 831,74 2 008,87 2 075,68 2 039,35 2 106,16 2 439,33 2 506,14 2 564,60 2 469,81 2 536,62 2 595,08 2 504,45 2 571,26 632,50 699,31 1 019,51 1 086,32 2 490,84 2 557,65 2 616,11 2 521,32 2 588,13 2 646,59 2 555,96 2 622,77 684,01 750,82 1 071,02 11,415 10,590 11,236 12,056 12,702 13,267 12,396 13,042 12,782 13,428 14,248 ¢ 14,894 14,588 15,234 2,206 14,656 15,302 15,867 14,996 15,642 16,207 2,546 3,192 15,382 16,028 4,519 5,165 6,845 7,491 2,571 15,021 15,667 16,232 15,361 16,007 16,572 2,911 3,557 15,747 16,393 4,884 5,530 7,210 7 770,8 7 623,0 7 738,7 9 158,1 9 273,8 9 375,1 9 218,9 9 334,6 9 288,1 9 403,8 10 823,3 10 939,0 10 884,1 10 999,8 11 133,0 11 248,7 11 350,0 11 193,8 11 309,5 11 410,8 1 028,9 1 144,6 11 263,0 11 378,7 2 527,6 2 643,3 4 293,9 4 409,6 557,1 672,8 11 410,5 11 526,2 11 627,5 11 471,3 11 587,0 11 688,3 1 306,4 .1 422,1 11 540,5 11 656,2 2 805,1 2 920,8 4 571,4 (') (') 0 (') C) C) (') 0 C) (') o O 0 o (') 9 . 10 . 89 Official Journal of the European Communities No L 290/37 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 o 1 137,83 7,856  100 kg I 4 687,1 V Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572'x 573x 574x 575x 576x 577x 578x 59xx 26,08 55,12 88,20 118,52 173,64 258,03 395,41 395,41 547,64 547,64 704,11 704,11 860,58 860,58 1 017,05 26,08 0,173 0,365 0,585 0,786 1,151 1,711 2,621 2,621 3,630 3,630 4,668 4,668 5,705 5,705 6,742 0,173 130,9 276.8 442.9 595,1 871,9 1 295,6 1 985,4 1 985,4 2 749,7 2 749,7 3 535,4 3 535,4 4 321,0 4 321,0 5 106,6 130,9 Amounts to be deducted 19,77 41,80 66,87 89,86 131,66 195,64 299,81 299,81 415,23 415,23 533,87 533,87 652,51 652,51 771,15 19,77 0,125 0,265 0,423 0,569 0,833 1,239 1,898 1,898 2,629 2,629 3,380 3,380 4,131 4,131 4,882 0,125 94,8 200,4 320,7 430,9 631,3 938,1 1 437,5 1 437,5 1 991,0 1 991,0 2 559,8 2 559,8 3 128,7 3 128,7 3 697,5 94,8 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx No L 290/38 Official Journal of the European Communities 9. 10. 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) ¢ See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 9. 10. 89 Official Journal of the European Communities No L 290/39 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Ireland Portugal CN code £ Irl Esc 1509 10 10 1509 10 90 I Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece - DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 4,351 4,351 3,046 4,817 3,513 3,513 4,786 3,481 3,481 1,842 1,842 0,538 2,247 0,943 0,943 &lt;  100 kg  4 343,2 4 343,2 3 040,9 4 808,8 3 506,6 3 506,6 4 777,5 3 475,2 3 475,2 1 838,9 1 838,9 536,6 2 243,4 941,1 941,1 1509 90 00 1510 00 10 1510 00 90 No L 290/40 Official Journal of the European Communities 9 . 10 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,033 1,067 1,076 1,076 1,032 1,067 1,076 1,067 1,076 1.033    _ / 1,218 1,218 1,050 1,050 1,138 1,015 1,218 1,050 1,218 1,050 1,135  0,960 0,960 0,969 0,969 0,990 0,960 0,969 0,960 0,969 1,010 1,010 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,85914 0,528763 0,138622 0,464919 0,156191 0,0517450 0,0452960 12,0442 11,6275 8,71458 63,1208 11,6734 3,06033 10,2639 3,44821 1,14236 2 207,68 265,898 256,699 192,390 55,2545 10,2187 2,67895 8,98483 3,01849 0,875377 1 932,56 232,761 224,709 168,414 48,2869 8,93007 2,34113 7,85183 2,63785 0,873900 0,764992 1 688,86 203,410 196,373 147,177